NOT DESIGNATED FOR PUBLICATION

                                               No. 121,122

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                         ALAN K. COPRIDGE,
                                            Appellant.


                                    MEMORANDUM OPINION

         Appeal from Sedgwick District Court; JAMES R. FLEETWOOD, judge. Opinion filed March 20,
2020. Reversed and remanded with directions.


         Alan K. Copridge, appellant pro se.


         Stephanie B. Poyer, of Butler & Associates, P.A., of Topeka, for appellee.


Before GARDNER, P.J., BUSER, J., and BURGESS, S.J.


         PER CURIAM: Alan K. Copridge was sentenced on April 21, 1994, for first-degree
murder, aggravated kidnapping, aggravated robbery, and criminal possession of a
firearm. Copridge was ordered to pay $278.50 in court costs, fines, and fees. The debt
was paid in full on March 27, 2018. Beginning in July 2018, Copridge filed a series
motions requesting the judgment be released and the funds returned to him. The district
court denied these motions. After review, it is determined that the district court erred
when it failed to release Copridge from the judgment entered against him. The case is
reversed as to the judgment that was entered and is remanded with directions to return
funds.

                                                     1
                          FACTUAL AND PROCEDURAL BACKGROUND

       On April 21, 1994, Copridge was sentenced to a "hard 40" sentence for first-
degree murder, aggravated kidnapping, aggravated robbery, and criminal possession of a
firearm. As part of his sentencing, Copridge was ordered to pay court costs and fees
totaling $278.50. On March 27, 2018, these court costs and fees were apparently paid in
full through payments in accordance with Copridge's participation of a paid work-release
program authorized under K.S.A. 75-5211.


       On July 12, 2018, Copridge filed a pro se motion to be released from the judgment
of the court costs and fees. In that motion Copridge argued that he should be released
from the judgment because he never received an assessment of the costs pursuant to
K.S.A. 22-3803. The Sedgwick County District Court denied this motion, holding
"[r]elease would not be appropriate under [the] statutes."


       On October 18, 2018, Copridge filed another pro se motion to be released from the
judgment of the court costs and fees, arguing that the judgment was dormant because the
statutory period of time had passed in order for the judgment to become dormant and the
State had not requested reviver of the judgment. The district court denied this second
motion as a "[r]epeated motion."


       On February 12, 2019, Copridge filed a pro se motion to alter or amend the district
court's denial of his second motion to be released from judgment. Like Copridge's prior
motions, the district court denied this motion. The district court held:


       "[Copridge] continues to file motions seeking relief from judgment for costs and fees
       assessed at sentencing. Butler and Associates has responded stating that the entirety of
       the judgment has previously been paid in full and is not seeking nor have they sought any
       involuntary payment from [Copridge].



                                                    2
       "The court finds that such payments that have been made were voluntarily made pursuant
       to K.S.A. 75-5268 et seq. . . . [Copridge's] motions will not change these findings nor the
       court's rulings."


       Copridge now timely appeals the district court's denial of his second motion to be
released from judgment. He proceeds pro se.


                                              ANALYSIS

       On appeal, Copridge makes three primary arguments. He argues that the district
court erred in denying his motion for release from judgment and his motion to reconsider.
This argument encompasses Copridge's first, second, and fifth issues on appeal—that the
payments on the judgment were not voluntary, that the judgment was void, and that the
ruling was contrary to the evidence. Copridge also argues that his procedural due process
rights were violated. Finally, Copridge argues that the district court lacked subject matter
jurisdiction when it made its ruling.


Did the district court err in denying Copridge's motion for release from judgment and his
motion to reconsider?

       First, Copridge argues that the district court erred in denying his motion for release
from judgment and his motion to reconsider. Specifically, he argues the judgment was
void and, therefore, the district court should have released him from the judgment against
him when requested. The State responds that Copridge's payments were voluntary and
that the judgment was voidable, not void, when Copridge made the payments towards the
court costs and fees.


       Resolution of this issue requires this panel determine if and when Copridge's
judgment became void under K.S.A. 2019 Supp. 60-2403. Interpretation of a statute
receives unlimited review. Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647

                                                    3
(2019); State v. Alvarez, 309 Kan. 203, 205, 432 P.3d 1015 (2019). A brief history of the
statute is required.


       When Copridge's judgment was entered, K.S.A. 1993 Supp. 60-2403 did not
specifically address court costs and fees or restitution orders. In 1995 the Legislature
amended K.S.A. 60-2403 and added subsection (d) to the statute which specifically
provided a section detailing how dormant restitution judgments were to be addressed.
The statute also covered "court costs and fees" included in these orders. K.S.A. 1995
Supp. 60-2403(d). Under K.S.A. 1995 Supp. 60-2403(d), when a creditor has not filed a
renewal affidavit or if execution proceedings had not been issued within 10 years of the
entry of judgment the judgment became dormant and "cease[d] to operate as a lien on the
real estate of the judgment debtor." If the judgment remained dormant for an additional
two years, the district court was required to release the judgment upon the defendant's
request. K.S.A. 1995 Supp. 60-2403(d). A creditor could revive the dormant judgment to
collect the debt at any time before the two years had passed in order to keep the judgment
alive. K.S.A. 60-2404.


       In 2015, the Legislature amended the statute and eliminated subsection (d)
regarding the dormancy calculation for restitution and court costs and fees judgments.
K.S.A. 2019 Supp. 60-2403(b) now states that such judgments never become dormant.
However, there is one critical exception for judgments that were void as of the adoption
of the amendments to K.S.A. 2019 Supp. 60-2403(b):


       "Except for those judgments which have become void as of July 1, 2015, no judgment for
       court costs, fees, fines or restitution shall be or become dormant for any purpose except
       as provided in this subsection. If a judgment would have become dormant under the
       conditions set forth in subsection (a), the judgment shall cease to operate as a lien on the
       real estate of the judgment debtor as of the date the judgment would have become
       dormant, but the judgment shall not be released of record pursuant to subsection (a)."
       (Emphasis added.)

                                                     4
          In plain and unambiguous language, the amended statute states that restitution and
court costs and fees judgments that were not void as of July 1, 2015, shall never "be or
become dormant for any purpose except as provided in this subsection." K.S.A. 2019
Supp. 60-2403(b). The rest of subsection (b) "deals with how a restitution judgment that
would be dormant under the new five-year provision should be treated—it is no longer a
lien on real estate, but it still cannot be released." State v. Dwyer, 56 Kan. App. 2d 848,
856, 439 P.3d 338, rev. denied 310 Kan. ___ (December 19, 2019). The statute's plain
and unambiguous language informs us how to apply the statute before and after July 1,
2015. As stated by another panel of this court, the judgments for restitution and court
costs and fees "that were already void (or subject to mandatory release upon request) as
of July 1, 2015, would not be subject to the new 'never dormant' restitution provision
because those judgments already had a predetermined expiration date." 56 Kan. App. 2d
at 856.


          As to the current case, it must be determined whether the judgment against
Copridge for court costs and fees judgment was void before July 1, 2015. The judgment
would be subject to mandatory release upon request. If it was still a valid judgment on
July 1, 2015, it would be subject to the "never dormant" provision of K.S.A. 2019 Supp.
60-2403(b). To make this determination it must be determined when the "collection
clock" started to run on this judgment.


          Restitution is due "upon sentencing only if the court orders a certain amount of
money be withheld from the defendant's monthly prison account. Otherwise, restitution
orders at sentencing are advisory calculations of damages for the Prisoner Review Board,
which can impose restitution upon the defendant's parole." State v. Gentry, 310 Kan. 715,
738, 449 P.3d 429 (2019). However, the "taxation of court costs are not viewed in the
same way." 310 Kan. at 738. Unlike restitution, the court must order a convicted
defendant to pay court costs even if the defendant is going to prison. See State v.
Douglas, 47 Kan. App. 2d 734, 742, 279 P.3d 133 (2012) (cited with approval by Gentry,

                                               5
310 Kan. at 738). Therefore, the date the collection clock started running is the date
Copridge was ordered to pay the court costs. Compare Dwyer, 56 Kan. App. 2d at 854
(holding "collection clock" for restitution did not being to run until prison sentence was
complete) with State v. Vaughan, No. 119,610, 2019 WL 1575358, at *2 (Kan. App.
2019) (unpublished opinion) (holding collection clock for court costs and fees began to
run on date judgment was entered against defendant), rev. denied 310 Kan. ___
(December 19, 2019). Copridge was ordered to pay the court costs and fees on April 21,
1994. Copridge's 12-year collection clock began to run on that date. See K.S.A. 1995
Supp. 60-2403(d). There is nothing in the record to indicate that the State, or any other
party, made the proper filings to keep the judgment at issue here "alive." Copridge's court
costs and fees judgment was void and subject to mandatory release upon request on April
21, 2006—12 years after he was ordered to pay. This date is clearly before July 1, 2015,
and, therefore, Copridge's judgment is not subject to the new "never dormant" provision
of K.S.A. 2019 Supp. 60-2403(b).


       Yet the analysis does not end here. In the case at hand, we are left with the unusual
situation where Copridge made payments on a void judgment and satisfied that judgment
in full. It was only after such payment that he then requested to be released from that
judgment and have the money returned to him. Although Copridge's judgment was void
and subject to mandatory release upon request, payments were made on this judgment as
part of his participation in a work release program authorized under K.S.A. 75-5211. The
payments were made after the judgment was void but before he made a request to be
released from the void judgment.


       K.S.A. 75-5268 directs that an inmate's income earned through a work release
program is paid to the secretary of corrections and is then distributed to a hierarchy of
payees, one of which is "the clerk of the district court in which the crime occurred, [for]
payment of a reasonable amount pursuant to an order for all costs, fines, fees and
restitution assessed. Such payment shall be distributed in the following order of priority:

                                              6
Restitution, costs, fines and fees." K.S.A. 75-5268(f). Any remaining income is credited
to the inmate's account. K.S.A. 75-5268(i). The State argues that because Copridge's
participation in the work release program was voluntary, his payments were also
voluntary. The district court held the same. However, even if we classify the payments as
voluntary, the State's position that the district court correctly denied Copridge's motions
is ultimately meritless.


       While a highly unusual position, Copridge's payments—even if voluntary—still
did not revive the void judgment. "A revivor of a judgment is purely statutory in its origin
and can be accomplished only in the manner and under the conditions prescribed by
statute." First Federal Savings & Loan Assn. v. Liebert, 195 Kan. 100, 101, 403 P.2d 183
(1965). And "[u]nlike fine wine, void judgments do not improve with age; they are void
ab initio, void for all time. A void judgment cannot be brought back to life." 46 Am. Jur.
2d, Judgments § 26. While research has been unable to locate a case dealing with
payments on a void judgment of court costs and fees in the criminal context, it has
located similar situations in the realm of child support, which are informative.
Importantly, "[b]ecause a void judgment has no legal force or validity, voluntary
payments cannot amount to acquiescence under the law. A party cannot acquiesce in a
void judgment." Sramek v. Sramek, 17 Kan. App. 2d 573, Syl. ¶ 3, 840 P.2d 553 (1992).
See In re Marriage of Sumpter, No. 96,256, 2007 WL 656424, at *6 (Kan. App. 2007)
(unpublished opinion) ("If the judgment itself is found to be void, a party's voluntary
payments to that judgment cannot amount to acquiescence under the law because a void
judgment has no legal force or validity.").


       Further, "[a] void judgment is a nullity and may be vacated at any time." In re
Marriage of Hampshire, 261 Kan. 854, 862, 934 P.2d 58 (1997); State v. Jenkins, 295
Kan. 431, 450, 284 P.3d 1037 (2012); In re Marriage of Johnson, 54 Kan. App. 2d 516,
530, 402 P.3d 570 (2017), rev. denied 307 Kan. 987 (2018). Therefore, even though
payment was made in full on this judgment, the district court was still required to vacate

                                              7
the judgment and release Copridge from it when he requested as such. See K.S.A. 2019
Supp. 60-2403(a)(1), (b); K.S.A. 1995 Supp. 60-2403(d).


       As a final note, the State argues that this judgment was "voidable" and not "void,"
because Copridge never requested to be released from the judgment. While the former is
"valid until annulled," the latter is of "no validity or effect." Black's Law Dictionary
1885-86 (11th ed. 2019); see In re Marriage of Kidane & Araya, 53 Kan. App. 2d 341,
346, 389 P.3d 212 (2017). Once a judgment "grows dormant" and is not revived pursuant
to K.S.A. 60-2404 (the statute governing the procedure for reviving a dormant judgment),
"it becomes absolutely extinguished and unenforceable." Cyr v. Cyr, 249 Kan. 94, 97,
815 P.2d 97 (1991). This judgment was void.


       The district court erred in its denial of Copridge's motions. Copridge's judgment
was void as of April 21, 2006. Any payments made after that date are to be returned to
Copridge, and the district court will release Copridge from the judgment as he requested.


       Copridge raises other issues in his appeal but those issues are rendered moot based
on the reversal of the trial court's denial of Copridge's motion for release from judgment
and the return on funds previously withheld.


       The case is reversed as to the judgment that was entered and is remanded with
directions.




                                               8